Citation Nr: 1027695	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  04-13 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for a heart murmur. 

2.  Entitlement to a compensable disability rating from June 20, 
2002 to July 05, 2003, and to disability ratings in excess of 10 
percent from July 5, 2003 to July 1, 2009, and in excess of 30 
percent from July 1, 2009, for an anxiety disorder to include 
claustrophobia and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
April 1970 to July 1973, in the National Army Guard.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied claims for service connection for a heart murmur and for 
an anxiety disorder to include claustrophobia and posttraumatic 
stress disorder (PTSD).  

In a March 2006 Board decision, the Board denied service 
connection for an anxiety disorder and a heart murmur.  In a 
February 2007 Order, the Court granted a Joint Motion for Remand 
(JMR) filed by the parties and vacated the March 2006 Board 
decision.  The case was thereafter returned to the Board.  

The Board remanded the claims for additional development in 
August 2007.  In a February 2010 decision, the RO granted service 
connection for an anxiety and assigned staged ratings.  In a 
February 2010 supplemental statement of the case (SSOC), the RO 
continued to deny service connection for a heart murmur. 

The issue of entitlement to a compensable disability rating from 
June 20, 2002 to July 05, 2003, and to disability ratings in 
excess of 10 percent from July 5, 2003 to July 1, 2009, and in 
excess of 30 percent from July 1, 2009 for an anxiety disorder to 
include claustrophobia and PTSD is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  A heart murmur was not documented in service.


CONCLUSION OF LAW

A heart murmur was not incurred in or aggravated by ACDUTRA. 38 
U.S.C.A. § 101(24), 1101, 1110, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.102, 3.6, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been fulfilled by 
information provided to the veteran by correspondence dated in 
July 2002, and November 2007.  Those letters notified the veteran 
of VA's responsibilities in obtaining information to assist in 
completing his claim and identified the veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
this matter was provided in November 2007.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  His service treatment records, and 
all relevant VA and private treatment records pertaining to his 
claim have been obtained and associated with the claims file.  
The Veteran has also been provided with a VA medical examination.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2009).  VA law provides that 
active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in line 
of duty, or any period of inactive duty for training (INACDUTRA) 
during which the individual concerned was disabled or died from 
injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21), (24) (West 2002 & Supp. 2009); 38 C.F.R. § 3.6(a), (d) 
(2009); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
The Court has held that VA service connection compensation 
presumptions do not apply with only ACDUTRA or INACDUTRA service. 
Id. at 477-78.

ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. § 
3.6(c)(1) (2009).  Service connection for a person on inactive 
duty for training is permitted only for injuries, not diseases, 
incurred or aggravated in line of duty.  See Brooks v. Brown, 5 
Vet. App. 484, 485 (1993).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The appellant served on ACDUTRA as a jet engine mechanic.  The 
Veterans service treatment records contain no finding or 
diagnosis of a heart murmur during the March 1970 enlistment 
examination.  None of the periodic physical examinations taken in 
December 1970, December 1971 and December 1972, show a diagnosis 
or finding of a heart murmur.  

Service treatment records dated in February 1973 reflect that the 
Veteran was seen for complaints of a cough, chest congestion, 
diarrhea, and general weakness.  On objective examination, his 
temperature was recorded as 98.6 degrees (normal), his throat was 
injected, coryza, ears and chest were negative.  The impression 
was flu-like syndrome.  During a March 1973 hospital visit to 
evaluate a muscle strain, the examiner noted the heart rate to be 
84, with a normal sinus rhythm (NSR).  There was no mention of a 
heart murmur or rheumatic fever.  The remaining service medical 
records are silent for cardiovascular problems.  On a May 1973 
dental patient history form, the Veteran wrote that he had 
contracted a heart murmur in 1973.  The appellant also indicated 
on the form that he had been under a physician's care for 
rheumatic fever since February 1973.  

Private treatment records include an April 1990 clinical report 
which stated that the appellant had a heart murmur at that time.  
Private medical records dated in March 1999 and December 2000 
reveals no evidence of a heart murmur.

A private medical record from Suburban Psychiatric Associates, 
LLC dated in June 2007, reflects diagnoses including rheumatic 
fever, heart murmur, and hypertension.

In a July 2009, the Veteran was afforded a VA Heart examination.  
The physician indicated that the claims folder was reviewed.  A 
history was obtained from the Veteran which was to the effect 
that in 1973 he developed rheumatic fever when service in the 
National Guard at Niagara Falls.  He stated his doctor hear a 
murmur in the heart and referred him to the VAS hospital in 
Buffalo, where the heart murmur was confirmed and he was told he 
had rheumatic fever.  He reported he started treatment of 
penicillin and was referred back to the air base and eventually 
discharged on medical grounds due to rheumatic heart disease and 
heart murmur.  The physician referred to the May 1993 dental 
patient history form, in which the veteran indicated he had 
contracted rheumatic fever in 1973 and had a heart murmur.  Upon 
examination, the physician found a grade 1/6 systolic murmur.  
The examiner diagnosed a heart murmur secondary to rheumatic 
heart disease.  The examiner opined the heart murmur developed 
during the military service when he contracted rheumatic fever. 

In February 2010, the Buffalo VA Medical Center (VAMC) was 
contacted and requested to provide 1973 medical records regarding 
treatment of the Veteran from January 1, 1973 to the present.  In 
February 2010, the VAMC responded, "After a search of our paper 
charts and e-charts, we have found that there is no medical 
documentation on this patient at this facility." 

Analysis

The Veteran contends that he was treated for rheumatic fever in 
service, and was found to have a heart murmur, for which he is 
seeking service connection.  The Board finds his statements 
incredible and declines to award service connection.

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

A review of the service treatment records reflects that the 
Veteran provided a history during a dental visit which was to the 
effect that he had a heart murmur.  This statement was not 
confirmed by a physical examination at that time, and a heart 
murmur was never diagnosed in service.  At the same time, the 
Veteran reported that he had been treated for the heart murmur, 
and in post-service statements indicated that he received 
treatment in 1973 at the VAMC in Buffalo.  Inquiries to that 
facility yielded no records for the Veteran.  Further, although 
the July 2009 VA examiner claimed to have reviewed the STRs, he 
relied on the history provided by the Veteran as a foundation for 
his opinion.  For if the doctor had indeed reviewed the file, he 
would have found absolutely no evidence of treatment of rheumatic 
fever in service, and no actual diagnosis of a heart murmur in 
service.  

A medical opinion based on an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet.App. 4458, 460-61 
(1993).  An examiner's reliance on a claimant's recitation of his 
medical history is not an inaccurate factual premise if that 
recitation is an accurate portrayal of the patient's medical 
history.  Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005).  In 
this case, the reliance by the physician on the oral history 
presented by the Veteran is misplaced, as again, there is 
absolutely no evidence of treatment of rheumatic fever in 
service, and no actual diagnosis of a heart murmur in service.  
there is 

Credible testimony is that which is plausible or capable of being 
believed. See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th 
Cir.1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 
408 (1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 
862 (1926); Erdmann v. Erdmann, 127 Mont. 252, 261 P.2d 367, 369 
(1953)  Although credibility is often defined as determined by 
the demeanor of a witness, a document may also be credible 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  In this case, the sum of 
the written documents, when weighed as a whole against the 
Veteran's statements clearly reject his contentions.  The records 
are credible evidence, as they do not document a heart murmur in 
service, nor do they show VA treatment of a heart 
murmur/rheumatic fever in 1973.  What is shown is treatment in 
service for a flu-like syndrome in February 1973, with normal 
heart findings in March 1973. 

For the foregoing reasons, the claim for service connection for a 
heart murmur must be denied.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for a heart murmur is denied.

	(CONTINUED ON NEXT PAGE)





REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this matter.

As previously stated, the issue of service connection for an 
anxiety disorder to include claustrophobia and PTSD was remanded 
in an August 2007 Board decision.  

In a February 2010 decision, the RO granted service connection 
for an anxiety disorder (claimed as claustrophobia), and assigned 
a noncompensable disability rating from June 20, 2002 to July 05, 
2003, a 10 percent rating from July 5, 2003 to July 1, 2009, and 
a 30 percent rating from July 1, 2009.  In April 2010 the Veteran 
submitted a notice of disagreement (NOD) with the assigned 
ratings. 

The claims folder had since been transferred to the Board.  The 
filing of a NOD initiates the appeal process.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).  To the Board's 
knowledge, the RO has not yet had the opportunity to issue a 
Statement of the Case regarding the issue.  38 C.F.R. § 19.26 
(2009).  The Court has held that, where the record contains a 
notice of disagreement as to an issue, but no statement of the 
case, the issue must be remanded to the RO to issue a statement 
of the case and to provide the veteran an opportunity to perfect 
the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
by Court decisions are fully complied with 
and satisfied.

2.  After all VCAA requirements have been 
addressed, the AMC/RO should take 
appropriate action pursuant to 38 C.F.R. § 
19.26 (2009), including issuance of an 
appropriate statement of the case 
addressing the issue of entitlement to a 
compensable disability rating from June 
20, 2002 to July 05, 2003, and to 
disability ratings in excess of 10 percent 
from July 5, 2003 to July 1, 2009, and in 
excess of 30 percent from July 1, 2009 for 
an anxiety disorder.  The Veteran should 
be advised of need to file a timely 
substantive appeal if he desires to 
complete an appeal as to this issue.  If a 
timely substantive appeal is received, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


